DETAILED ACTION
This action is in response to the initial filing of Application no. 17/028752 on 09/22/2020.
Claims 21 – 40 are still pending in this application, with claims 21, 39 and 40 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejection,  the limitations recited in the independent claims 21, 39 and 40, i.e. “a sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear… and a sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener” are determined to be allowable in view of a search of the prior art failing to uncover prior art which teaches or suggests in reasonable combination the limitations recited in the independent claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21 – 40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 – 20 of prior U.S. Patent No. 10,812,926. This is a statutory double patenting rejection.

The claim mapping is as follows.

Current Application

21. (New) A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.
22. (New) The sound output device according to claim 21, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.

23. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

24. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

25. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

26. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of operation performed by a listener.

27. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

28. (New) The sound output device according to claim 27, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

29. (New) The sound output device according to claim 22, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

30. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of location information of a listener.

31. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

32. (New) The sound output device according to claim 22, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

33. (New) The sound output device according to claim 21, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

34. (New) The sound output device according to claim 33, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

35. (New) The sound output device according to claim 33, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

36. (New) The sound output device according to claim 21, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

37. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

38. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

39. (New) A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

40. (New) At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.
US 10,812,926

1. A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.
2. The sound output device according to claim 1, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.

3. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

4. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

5. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

6. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of operation performed by a listener.

7. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

8. The sound output device according to claim 7, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

9. The sound output device according to claim 2, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

10. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of location information of a listener.

11. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

12. The sound output device according to claim 2, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

13. The sound output device according to claim 1, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

14. The sound output device according to claim 13, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

15. The sound output device according to claim 13, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

16. The sound output device according to claim 1, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

17. The sound output device according to claim 1, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

18. The sound output device according to claim 1, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

19. A sound generation meth
od comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

20. At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of US 10,237,641 in view of claims 1 – 20 of U.S. Patent No. US 10,812,926. Although the claims at issue are not identical, they are not patentably distinct from each other since the limitations of claims 1 – 12 of US 10,237,641 in combination with the limitations of claims 1 – 20 of US 10,812,926 recite the limitations of claims 21 – 40 of the current application as shown below.

The claim mappings are as follows.

Current Application

21. (New) A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

22. (New) The sound output device according to claim 21, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.

23. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

24. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

25. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

26. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of operation performed by a listener.

27. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

28. (New) The sound output device according to claim 27, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

29. (New) The sound output device according to claim 22, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

30. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of location information of a listener.

31. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

32. (New) The sound output device according to claim 22, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

33. (New) The sound output device according to claim 21, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

34. (New) The sound output device according to claim 33, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

35. (New) The sound output device according to claim 33, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

36. (New) The sound output device according to claim 21, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

37. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

38. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

39. (New) A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

40. (New) At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.
US 10,812,926

1. A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

2. The sound output device according to claim 1, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.

3. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

4. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

5. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

6. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of operation performed by a listener.

7. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

8. The sound output device according to claim 7, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

9. The sound output device according to claim 2, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

10. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of location information of a listener.

11. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

12. The sound output device according to claim 2, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

13. The sound output device according to claim 1, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

14. The sound output device according to claim 13, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

15. The sound output device according to claim 13, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

16. The sound output device according to claim 1, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

17. The sound output device according to claim 1, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

18. The sound output device according to claim 1, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

19. A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

20. At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

US 10,237,641

1. A sound output device, comprising: a sound generating portion configured to be on a back side of a pinna of an ear, wherein the sound generating portion is configured to generate a sound; a sound guiding portion configured to propagate, in a pipe structure, the sound generated in the sound generating portion to a sound output hole of the sound guiding portion, wherein the sound output hole is in a proximity of an entrance of an ear canal, and wherein the sound guiding portion has a bent shape being folded back at an ear lobe from the back side of the pinna to a front side of the pinna; and a holding portion that has a hollow structure, wherein the holding portion is engageable with an intertragic notch of the ear, wherein the holding portion comprises a support member and an opening portion other than the support member inside the hollow structure, wherein the support member is configured to hold and position the sound output hole of the sound guiding portion to face the ear canal such that the sound from the sound output hole is output to the ear canal in the proximity of the entrance of the ear canal, and wherein the opening portion, other than the support member, is for an ambient sound to be taken into the ear canal.

2. The sound output device according to claim 1, wherein the holding portion has an annular structure.

3. The sound output device according to claim 2, wherein the annular structure is a ring-shaped structure.

4. The sound output device according to claim 2, wherein the annular structure is an egg-shaped structure.

5. The sound output device according to claim 2, wherein the annular structure is in an oval-shaped structure.

6. The sound output device according to claim 1, wherein the holding portion is of a flexible material.

7. The sound output device according to claim 1, wherein the sound generating portion has an oval shape.

8. The sound output device according to claim 1, wherein an earwax intrusion prevention filter is installed in the sound output hole of the sound guiding portion.

9. The sound output device according to claim 1, wherein the sound generating portion comprises a speaker.

10. The sound output device according to claim 9, wherein the speaker is a dynamic-type speaker.

11. The sound output device according to claim 1, wherein the sound generating portion comprises an exhaust hole through which a sound generated in a diaphragm back space is output to an outside.

12. The sound output device according to claim 10, wherein the dynamic-type speaker is configured to generate the sound by changing a magnetic field in response to an audio signal received from a radio signal receiver.


Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of US 10,623,842 in view of claims 1 – 20 of U.S. Patent No. US 10, 812,926. Although the claims at issue are not identical, they are not patentably distinct from each other since the limitations of claims 1 – 16 of US 10,623,842 in combination with the limitations of claims 1 – 20 of US 10,812,926 recite the limitations of claims 21 – 40 of the current application as shown below

The claim mapping is as follows.

Current Application

21. (New) A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

22. (New) The sound output device according to claim 21, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.
23. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

24. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

25. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

26. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of operation performed by a listener.

27. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

28. (New) The sound output device according to claim 27, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

29. (New) The sound output device according to claim 22, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

30. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of location information of a listener.

31. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

32. (New) The sound output device according to claim 22, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

33. (New) The sound output device according to claim 21, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

34. (New) The sound output device according to claim 33, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

35. (New) The sound output device according to claim 33, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

36. (New) The sound output device according to claim 21, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

37. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

38. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

39. (New) A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

40. (New) At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.
US 10,812,926

1. A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

2. The sound output device according to claim 1, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.

3. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

4. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

5. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

6. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of operation performed by a listener.

7. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

8. The sound output device according to claim 7, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

9. The sound output device according to claim 2, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

10. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of location information of a listener.

11. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

12. The sound output device according to claim 2, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

13. The sound output device according to claim 1, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

14. The sound output device according to claim 13, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

15. The sound output device according to claim 13, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

16. The sound output device according to claim 1, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

17. The sound output device according to claim 1, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

18. The sound output device according to claim 1, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

19. A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

20. At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

US 10,623,842

1. A sound output apparatus, comprising: a sound generation unit at a rear side of an ear of a listener; a sound guiding unit that comprises a bent portion that folds back at a lower end of a pinna of the listener, wherein a first end of the sound guiding unit is connected to the sound generation unit and a second end of the sound guiding unit is in the pinna of the listener, the sound guiding unit is configured to receive sound generated by the sound generation unit from the first end, the sound guiding unit is configured to propagate the sound to the second end, and the sound guiding unit has an unfilled structure; and a wire connected downward in a vicinity of the bent portion.

2. The sound output apparatus according to claim 1, further comprising a holding unit configured to hold the second end of the sound guiding unit at an entrance of an ear canal of the listener.

3. The sound output apparatus according to claim 2, wherein the holding unit is inserted into a cymba concha of the listener and locked to an intertragic notch of the listener.

4. The sound output apparatus according to claim 3, wherein the sound guiding unit is inserted through the intertragic notch of the listener.

5. The sound output apparatus according to claim 2, wherein the holding unit is configured to support the sound guiding unit at the second end so that a sound output hole of the second end is positioned toward the ear canal.

6. The sound output apparatus according to claim 2, wherein the second end of the sound guiding unit is substantially flush with a bottom side of the holding unit.

7. The sound output apparatus according to claim 2, wherein the holding unit comprises a hollow structure and is coupled to the second end of the sound guiding unit at an inner periphery of the sound guiding unit.

8. The sound output apparatus according to claim 2, wherein the holding unit further comprises: an earpiece unit with a hollow structure; and a tongue piece unit that protrudes from a lower end of the earpiece unit.

9. The sound output apparatus according to claim 2, wherein the holding unit is detachable.

10. The sound output apparatus according to claim 1, wherein the wire is connected at a lower end of the sound guiding unit.

11. The sound output apparatus according to claim 1, wherein a signal line included in the wire is inserted through the sound guiding unit.

12. The sound output apparatus according to claim 1, wherein the wire is further connected to a housing of the sound generation unit.

13. The sound output apparatus according to claim 1, wherein the sound generation unit further comprises: a sounding element configured to generate a sound pressure change; and a housing configured to accommodate the sounding element.

14. The sound output apparatus according to claim 13, wherein the housing comprises: at least one exhaust hole; and a sound leakage prevention unit configured to prevent sound leakage from the exhaust hole.

15. The sound output apparatus according to claim 1, wherein the sound generation unit is detachable.

16. The sound output apparatus according to claim 1, wherein the wire is detachable.



Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of US 10,182,281 in view of claims 1 – 20 of U.S. Patent No. US 10,812,926. Although the claims at issue are not identical, they are not patentably distinct from each other since the limitations of claims 1 – 20 of US 10,182, 281 in combination with the limitations of claims 1 – 20 of US 10,812,926 recite the limitations of claims 21 – 40 of the current application as shown below.

The claim mapping is as follows.

Current Application

21. (New) A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

22. (New) The sound output device according to claim 21, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.
23. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

24. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

25. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

26. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of operation performed by a listener.

27. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

28. (New) The sound output device according to claim 27, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

29. (New) The sound output device according to claim 22, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

30. (New) The sound output device according to claim 22, wherein the sound environment is adjusted on a basis of location information of a listener.

31. (New) The sound output device according to claim 21, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

32. (New) The sound output device according to claim 22, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

33. (New) The sound output device according to claim 21, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

34. (New) The sound output device according to claim 33, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

35. (New) The sound output device according to claim 33, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

36. (New) The sound output device according to claim 21, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

37. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

38. (New) The sound output device according to claim 21, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

39. (New) A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

40. (New) At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.
US 10,812,926

1. A sound output device comprising: a support configured to fit the sound output device to and support the sound device from an intertragic notch of an ear of a listener without hanging from a top of the ear; and at least one processor configured to: acquire sound to be output to a first end of a sound guide; and adjust a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the support is configured to suspend the first end of the sound guide behind a lobe of the ear, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

2. The sound output device according to claim 1, wherein the at least one processor is further configured to: adjust a sound environment of sound captured by the sound guide.

3. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound source of the sound is localized at a place different from a place of ambient sound directly entering an ear of a listener.

4. The sound output device according to claim 1, wherein the head-related transfer function is adjusted such that a location of sound image of the sound is localized above a head of the listener or near a foot of the listener.

5. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of operation performed by a listener.

6. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of operation performed by a listener.

7. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of sound information of an ambient environment of the listener.

8. The sound output device according to claim 7, wherein the sound environment is adjusted on a basis of a result of separating the sound information of the ambient environment into human voice and environmental sound other than the human voice.

9. The sound output device according to claim 2, wherein the at least one processor is configured to acquire a result of analyzing sound information of an ambient environment of the listener from another device, and adjust the sound environment.

10. The sound output device according to claim 2, wherein the sound environment is adjusted on a basis of location information of a listener.

11. The sound output device according to claim 1, wherein the head-related transfer function is adjusted on a basis of a direction of a head of a listener.

12. The sound output device according to claim 2, wherein the head-related transfer function is adjusted such that a sound image location is a constant location regardless of a direction of a head of a listener.

13. The sound output device according to claim 1, comprising a sound output configured to output sound to be transmitted to an ear of the listener without passing through the sound guide.

14. The sound output device according to claim 13, wherein one of sound to be output to the sound guide and sound to be transmitted to an ear of the listener without passing through the sound guide is delayed.

15. The sound output device according to claim 13, wherein the at least one processor is configured to delay sound to be transmitted to an ear of the listener without passing through the sound guide in comparison with sound to be output to the sound guide.

16. The sound output device according to claim 1, comprising wherein the at least one processor is configured to acquire location information of a listener, and acquire navigation information based on the location information.

17. The sound output device according to claim 1, wherein the at least one processor is configured to acquire speech of the listener or voice for giving an instruction on movement of the listener.

18. The sound output device according to claim 1, wherein the at least one processor is configured to acquire guidance information for explaining any event visually recognized by the listener in a language designated by the listener from among a plurality of languages.

19. A sound generation method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

20. At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: acquiring sound to be output to a first end of a sound guide of a sound output device, wherein the sound guide is configured to fit the sound output device to and support the sound output device from an intertragic notch of an ear of a listener without hanging from a top of the ear and to suspend the first end of the sound guide behind a lobe of the ear; and adjusting a head-related transfer function of sound captured by the sound guide, wherein the sound guide comprises a second end that is closer to the intertragic notch than the first end of the sound guide is, wherein the sound guide has a hollow structure, and wherein the hollow structure of the sound guide curves around an axis parallel to an ear canal of the listener.

US 10,182,281

1. A sound output device, comprising: a sound generating portion arranged to be on a back side of an ear lobe of an ear, wherein the sound generating portion is configured to generate sound; a sound guiding portion configured to: receive the sound generated by the sound generating portion from a first end of the sound guiding portion; and propagate the sound to a second end of the sound guiding portion, wherein the sound guiding portion has a hollow tube structure arranged to be connected to the sound generating portion at the first end and to be located in a vicinity of an entrance of an ear canal of the ear at the second end, wherein the sound guiding portion includes a bent portion around a first portion of the ear lobe, and wherein the bent portion is folded back from the back side of the ear lobe to a front side of a pinna of the ear; and a holding portion configured to hold the second end of the sound guiding portion at the vicinity of the entrance of the ear canal of the ear, wherein the holding portion is positioned outside the ear canal, and wherein the holding portion comprises an opening portion configured to open the entrance of the ear canal to ambient sound such that the ambient sound enters the ear canal.

2. The sound output device according to claim 1, wherein the holding portion has a ring-like structure.

3. The sound output device according to claim 2, wherein the holding portion is engageable with an intertragic notch of the ear.

4. The sound output device according to claim 1, wherein the bent portion is arranged to be folded back around one end of the ear lobe.

5. A sound output device, comprising: a sound generating portion arranged on a back of an ear; and a sound guiding portion configured to: receive sound generated by the sound generating portion from a first end of the sound guiding portion; and propagate the sound to a second end of the sound guiding portion, wherein the sound guiding portion includes a hollow structure connected to the sound generating portion at the first end and arranged in a vicinity of an entrance of an ear canal of the ear at the second end; and a pinch portion having an open/close structure at a first portion of the sound guiding portion, where the sound guiding portion is folded back from a back side of an ear lobe of the ear to a front side of a pinna of the ear at the first portion, and the pinch portion is configured to pinch the ear lobe by a pinch force to return to a close position.

6. The sound output device according to claim 3, wherein the holding portion is further configured to fit to a bottom face shape of a cavum conchae in the intertragic notch of the ear, and the sound generating portion is further configured to fit to an ear back shape of the ear.

7. The sound output device according to claim 1, further comprising a guard portion configured to prevent the second end of the sound guiding portion from being deeply inserted into the ear canal.

8. The sound output device according to claim 2, wherein the holding portion is further configured to: engage with an intertragic notch of the ear; and fix the sound guiding portion to the vicinity of the second end to prevent the sound guiding portion from being deeply inserted into the ear canal.

9. The sound output device according to claim 1, further comprising a deforming portion configured to: deform based on an action of external force; and prevent the second end of the sound guiding portion from being deeply inserted into the ear canal based on the deformation of the deforming portion.

10. The sound output device according to claim 5, wherein the sound guiding portion further includes a deforming portion between the second end and the pinch portion, wherein the deforming portion is deformed based on an action of an external force.

11. The sound output device according to claim 10, wherein the deforming portion is snapped to prevent the second end from being deeply inserted into the ear canal, wherein the deforming portion is snapped based on application of the external force that is greater than or equal to a threshold external force.

12. The sound output device according to claim 10, wherein the deforming portion is snapped to prevent the second end of the sound guiding portion from being deeply inserted into the ear canal, wherein the deforming portion is snapped based on application of the external force greater than or equal to a threshold external force, and wherein individual portions of the deforming portion are reconnectable.

13. The sound output device according to claim 10, wherein the deforming portion is bent to prevent the second end of the sound guiding portion from being deeply inserted into the ear canal, wherein the deforming portion is bent based on the external force, and wherein the deforming portion is restored to an original shape based on release of the deforming portion from the external force.

14. The sound output device according to claim 1, further comprising an earwax intrusion prevention portion at the second end of the sound guiding portion.

15. The sound output device according to claim 1, wherein the sound guiding portion is further configured to output the sound from the second end to the ear canal, and the sound guiding portion further includes a sound volume control portion configured to: change an inner diameter of the sound guiding portion based on a pressing operation of the sound volume control portion; and adjust, based on the change of the inner diameter, a sound volume of the sound output from the second end to the ear canal.

16. The sound output device according to claim 15, wherein the sound volume control portion comprises a mute portion that is configured to: protrude from the sound guiding portion based on the pressing operation of a surface of the sound volume control portion; and switch between a mute-on state and a mute-off state based on a toggle operation of the mute portion, wherein the toggle operation corresponds to the protrusion of the mute portion from the sound guiding portion.

17. The sound output device according to claim 15, wherein the sound volume control portion includes a mute portion configured to: appear in the sound guiding portion based on the pressing operation of a surface of the sound volume control portion to obtain a mute-on state; and disappear from the sound guiding portion based on a release of the surface from the pressing operation to obtain a mute-off state.

18. The sound output device according to claim 15, wherein the sound volume control portion includes: a flexible tube having a tapered structure inserted in the sound guiding portion; and a ring-like sound volume adjustment portion into which the flexible tube is inserted, wherein the sound volume control portion is configured to continuously set the sound volume based on a continuous change of an inner diameter of the flexible tube, and wherein the inner diameter of the flexible tube is changed based on a position of the insertion of the flexible tube in the ring-like sound volume adjustment portion.

19. The sound output device according to claim 15, wherein the sound volume control portion includes: an elastic deforming portion on a side surface of the sound guiding portion; and a rotatable cam configured to contact the elastic deforming portion, wherein the elastic deforming portion is configured to: protrude into the sound guiding portion based on a change of a rotation angle of the rotatable cam, to continuously set the sound volume.

20. A sound guiding device, comprising: a sound generating portion configured to generate sound; a sound guiding portion having a hollow tube structure configured to propagate the sound from a first end of the sound guiding portion on a back side of an ear lobe of an ear to a second end of the sound guiding portion in a vicinity of an entrance of an ear canal of the ear, wherein the sound guiding portion includes a bent portion around a first portion of the ear lobe, and wherein the bent portion is folded back from the back side of the ear lobe to a front side of a pinna of the ear; and a holding portion configured to: engage with an intertragic notch of the ear such that the holding portion is outside the ear canal; and hold the second end of the sound guiding portion at the vicinity of the entrance of the ear canal of the ear, wherein the holding portion comprises an opening portion configured to open the entrance of the ear canal to ambient sound such that the ambient sound enters the ear canal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657